ORDER
PER CURIAM.
Craig Sullivan (Father) appeals from the judgment terminating his parental rights to T.A.W. (Child) and granting to Jason Williams (Stepfather) and Melissa Williams (Mother) adoption of Child. On appeal, Father argues (1) there was no clear, cogent, and convincing evidence to support the trial court’s finding that Father had abandoned Child, (2) the trial court abused its discretion in finding that termination of Father’s parental rights was in the best interest of Child, and (3) the judgment granting the adoption should be set aside because Father received ineffective assistance of counsel. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).